DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 12/15/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Applicant’s amendment overcome the 103 rejection in previous office action and the examination moves to the next species (Acrylamide-CD copolymer) at the 
Claims 1-10 and 21-28 are pending, claims 1, 3-10, 21, 23-28 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-10, 21, 23-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification, while complies with the written description requirement for a copolymer comprising acrylamide monomer and acrylate functionalized cyclodextrin, does not reasonably comply with the written description requirement for a copolymer comprising acrylamide monomer, acrylate monomer comprising alkyne group of formula I or II,  and cyclodextrin derivative.

Determination of Claim Scope
Claims 1, 3-10, 21, 23-28 of the instant application claims a copolymer comprising acrylamide monomer, acrylate monomer comprising alkyne group of formula I or II,  and cyclodextrin derivative. 
Review of Applicants’ Disclosure
The instant specification does not disclose a copolymer comprising acrylamide monomer, acrylate monomer comprising alkyne group of formula I or II, and cyclodextrin derivative.  Applicants’ specification does not disclose how to make such copolymer.

Possession Based Ordinary Skilled Artisan’s Determination/ State of the Prior Art

monomer is a molecule that can react together with other monomer molecules to form a larger polymer chain or three-dimensional network in a process called polymerization. Applicants does not disclose acrylate monomer comprising alkyne group of formula I or II in the polymerization process, instead applicants only disclose the coupling product of acrylate monomer comprising alkyne group of formula I or II and cyclodextrin derivative (acrylate functionalized cyclodextrin monomer) copolymerize with acrylamide to obtain instant claimed copolymer. Acrylate monomer comprising alkyne group of formula I or II does not participate in the polymerization process. Therefore, an ordinary skilled artisan would conclude that Applicants were not in possession of a copolymer comprising acrylamide monomer, acrylate monomer comprising alkyne group of formula I or II, and cyclodextrin derivative.  Furthermore, because Applicants’ generic reference to a copolymer comprising acrylamide monomer, acrylate monomer comprising alkyne group of formula I or II, and cyclodextrin derivative does not permit the ordinary skilled artisan to clearly envisage what specific any one claimed copolymer were in Applicants’ possession, the only reasonable conclusion said artisan would make was that Applicants were not in possession of a copolymer comprising acrylamide monomer, acrylate monomer comprising alkyne group of formula I or II, and cyclodextrin derivative and had not reduced to practice such a copolymer comprising acrylamide monomer, acrylate monomer comprising alkyne group of formula I or II, and cyclodextrin derivative.
In conclusion, the instant claims 1, 3-10, 21, 23-28 fail to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 21, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (“Monoacrylated cyclodextrin via “click” reaction and copolymerization with N-isopropylacrylamide: guest controlled solution properties”, J. Polymer Res, 16:389-394, 2009) in view of Baughman et al. (US20080260795), Silverman (“The organic Chemistry of Drug Design and Drug Action”, page 19-21, 1992) and Chudzik et al. (US20070065484).
	For compact prosecution purpose, the application is examined as a a copolymer comprising acrylamide monomer and acrylate functionalized cyclodextrin.

Determination of the scope and content of the prior art
(MPEP 2141.01)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

amide, ester, carbonate, secondary amine, tertiary amine or ether moiety, more preferably a urethane, urea or ether group, most preferably a urethane group (page 4, [0050]).
	Silverman teaches bioisosteres are substituents or groups that have chemical or physical similarities and which produce broadly similar biological properties, ester (-CO2R) is bioisostere to amide (-CONHR)   (Table 2.2).
Chudzik et al. teaches In situ formed biodegradable occlusions including natural biodegradable polysaccharides are described. The matrix is formed from a plurality of natural biodegradable polysaccharides having pendent coupling groups (abstract). Natural biodegradable polysaccharides includes cyclodextrin (page 2, [0019]). In some aspects, the present invention employs the use of biodegradable microparticles that include a bioactive agent and a natural biodegradable polysaccharide (page 5, [0054]). In some embodiment, the biodegradable polysaccharide is modified with polymerizable group such as ethylenically unsaturated groups include vinyl groups, acrylate groups, methacrylate groups, ethacrylate groups, 2-phenyl acrylate groups, acrylamide groups, methacrylamide groups, itaconate groups, and styrene groups (page 9, [0098]). In one embodiment, the bioactive agent is cisplatin (page 18, [0203]). The particle size of micropartcile is in the range of 5nm to 100um, and the particle is spherical (page 19, [0219]). A plurality of natural biodegradable polysaccharides are crosslinked to each 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Choi et al. is that Choi et al. do not expressly teach Acrylamide-CD copolymer, microsphere, cisplatin, crosslinked, diameter. This deficiency in Choi et al. is cured by the teachings of Baughman et al., Silverman and Chudzik et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi et al., as suggested by Baughman et al., Silverman and Chudzik et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace acrylamide 2A for acrylate 2 in Choi et al. to couple with cyclodextrin derivative to obtain 3A which is copolymerized with N-isopropyl acrylamide to have Acrylamide-CD copolymer this is simple substitution of one known linker (amide) for another (ester) to graft cyclodextrin to polymeric backbone. MPEP 2143 states, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Baughman et al. teaching acrylamide 2A (amide) is alternative to acrylate 2 (ester) to link two moieties of polymer; Silverman teaching acrylamide 2A (amide) is bioisostere to acrylate 2(ester); it is obvious for one of ordinary skill in the art to replace acrylamide 2A for acrylate 2 in Choi et al. to couple with cyclodextrin derivative to obtain 3A which is copolymerized with N-isopropyl (as shown in scheme 1A) acrylamide to have Acrylamide-CD copolymer and produce instant claimed invention with reasonable expectation of success.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

One of ordinary skill in the art would have been motivated to have Acrylamide-CD copolymer (monomer with vinyl group and beta-cyclodextrin copolymer) as carrier for therapeutic agent such as cisplatin in the form of microsphere because Chudzik et al. teaches monomer with vinyl groups and cyclodextrin polymeric matrix as suitable microparticle (reads on microsphere) as carrier for therapeutic agent such as cisplatin. MPEP 2144.07, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to have Acrylamide-CD copolymer as carrier for therapeutic agent such as cisplatin in the form of microsphere and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have Acrylamide-CD copolymer (monomer with vinyl group and beta-cyclodextrin copolymer) crosslinked 
One of ordinary skill in the art would have been motivated to have Acrylamide-CD copolymer microsphere diameter in the range of 10um to 2000um because this is optimization under prior art condition. MPEP 2144.05, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Chudzik et al. teaches microparticle with particle size 5nm to 100um, it is obvious for one of ordinary skill in the art to have Acrylamide-CD copolymer microsphere diameter in the range of 10um to 2000um and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1 and 21, Acrylamide-CD copolymer is the copolymer of Nisopropylacrylamide (acrylamide, scheme 1A), product of acrylamide 2A (monomer comprising alkyne group, compound 2A in scheme 1) and cyclodextrin (cyclodextrin derivative).
Regarding “for use in therapeutic embolization”, this is intended use. A recitation of the intended use of the claimed invention must result in a structural difference 
Regarding “copolymer comprises between about 10% and about 90% by weight of the one or more monomers, and between about 10% and about 90% by weight of the cyclodextrin”, this is optimization through routing experimentation. In the absence of criticality of the range, especially with broad range from 10-90%, this claimed range is obvious. MPEP 2144.05.
Regarding claim 4 and 24, this is considered as product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Regarding properties in claims 6-7, 10, 21 and 26-27, they are considered as inherency of prior art composition. Since prior arts teach the same or substantially same claimed composition, this same or substantially same composition is expected to have the same properties. MPEP 2112, "[T]he discovery of a previously unappreciated Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that there is no teaching of amended claim invention.
In response to this argument: This is not persuasive. The amendment necessitated new ground of 103 rejection that teaches each limitation of amendment claimed invention.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10376469 in view of Choi et al. (“Monoacrylated cyclodextrin via “click” reaction and copolymerization with N-isopropylacrylamide: guest controlled solution properties”, J. Polymer Res, 16:389-394, 2009), Baughman et al. (US20080260795), Silverman (“The organic Chemistry of Drug Design and Drug Action”, page 19-21, 1992) and Chudzik et al. (US20070065484). The reference patent teaches copolymer of acrylamide and acrylate functionalized cyclodextrain, in view of Choi et al., Baughman et al., Silverman and Chudzik et al. teaching the structure of copolymer of acrylamide and acrylate functionalized cyclodextrain according to same rational in the above 103 rejection, it is obvious for one artisan in the art to produce instant claimed invention with reasonable expectation of success.
s 1, 3-10, 21, 23-28  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16534096 in view of Choi et al. (“Monoacrylated cyclodextrin via “click” reaction and copolymerization with N-isopropylacrylamide: guest controlled solution properties”, J. Polymer Res, 16:389-394, 2009), Baughman et al. (US20080260795), Silverman (“The organic Chemistry of Drug Design and Drug Action”, page 19-21, 1992) and Chudzik et al. (US20070065484). The reference patent application teaches copolymer of acrylamide and acrylate functionalized cyclodextrain, in view of Choi et al., Baughman et al., Silverman and Chudzik et al. teaching the structure of copolymer of acrylamide and acrylate functionalized cyclodextrain according to same rational in the above 103 rejection, it is obvious for one artisan in the art to produce instant claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JIANFENG SONG/Primary Examiner, Art Unit 1613